FARRIS, Circuit Judge, with whom BROWNING, Chief Judge and CHOY, WALLACE and KENNEDY, Circuit Judges,
join, dissenting:
I find discrimination no less an evil than does the majority. I believe, however, that making factual determinations at the appellate level may prove a more invidious evil. I therefore respectfully dissent.
Until 1973 Continental Airlines hired only women as flight hostesses and required them to maintain their weight below the maximum set forth in its published height/weight chart. Continental changed its policy of hiring only women as flight attendants after Diaz v. Pan American World Airways, Inc., 442 F.2d 385, 388-89 (5th Cir.), cert. denied, 404 U.S. 950, 92 S.Ct. 275, 30 L.Ed.2d 267 (1971), held that Pan Am’s identical policy violated Title VII. Thereafter, Continental redesignated the position “flight attendant” and began hiring men. In 1973 the height/weight chart was replaced with a “general appearance standard” which required that flight attendants maintain their weight in a “reasonable relationship” to their height, bone structure, and age. Other weight policies were subsequently in effect until 1977 when Continental eliminated all weight requirements.
Carole Gerdom was a flight hostess for Continental from 1961 until 1971. Although her record was otherwise exemplary, she was suspended without pay eight times for exceeding her maximum weight. In March 1971 she was terminated because she had exceeded her maximum weight for ninety days.
In 1972 Gerdom sued Continental and her union, the Air Line Pilots Association, claiming that her termination constituted unlawful sex discrimination in violation of Title VII. Gerdom requested compensatory and punitive damages, injunctive relief, and attorney’s fees. She also sought to represent a class of flight hostesses and attendants who had been either suspended or terminated for failing to meet Continental’s weight requirement. During the relevant period, at least eight flight attendants were terminated and more than 145 suspended for violating the weight requirement.
The district court denied Gerdom’s motion to certify a class of terminated and suspended flight attendants on a theory that the relevant class should not include suspended flight attendants. Because only eight women had been terminated, the numerosity requirement of Fed.R.Civ.P. 23 was not satisfied.
The judge who ultimately decided the case granted Continental’s motion for summary judgment. The court rejected Gerdom’s argument that the weight requirement had had a disproportionately adverse impact on women because Gerdom did not allege that the requirement had been applied more strictly to female flight attendants than to male flight attendants. The court concluded that Continental had not *611discriminated on the basis of sex, but rather on the basis of weight, which is not barred by Title VII.
While I agree that Continental’s weight requirement did not have an adverse disparate impact on women, I would remand because the district court failed to consider Gerdom’s disparate treatment argument. Gerdom had also argued that the weight policy, which applied only to the exclusively female flight hostess position, constituted unlawful disparate treatment because similar but predominantly male positions had either no weight requirement or, at most, a more lenient weight requirement. I agree with the majority that we should reverse the denial of class certification, but I would remand for trial on the merits. The majority instead resolves the issue and remands only for the award of damages.
ANALYSIS
I. THEORIES AVAILABLE FOR PROVING SEX DISCRIMINATION
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), provides, in relevant part, that it shall be an unlawful employment practice for an employer
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or national origin; or
(2) to limit, segregate, or classify his employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee, because of such individual’s race, color, religion, sex, or national origin.
There are two theories available for proving Title VII employment discrimination. The theories involve different burdens of proof and production, and each is best suited for challenging a particular type of employment decision or practice. Sometimes both theories may be applied to the same set of facts. See International Brotherhood of Teamsters v. United States, 431 U.S. 324, 335-36 n. 15, 97 S.Ct. 1843, 1854-55 n. 15, 52 L.Ed.2d 396 (1977).
In Teamsters the Supreme Court distinguished these two theories. Disparate treatment arises when an
employer simply treats some people less favorably than others because of their race, color, religion, sex, or national origin. Proof of discriminatory motive is critical, although it can in some situations be inferred from the mere fact of differences in treatment.. ..
Claims of disparate treatment may be distinguished from claims that stress “disparate impact.” The latter involve employment practices that are facially neutral in their treatment of different groups but that in fact fall more harshly on one group than another and cannot be justified by business necessity.... Proof of discriminatory motive ... is not required under a disparate-impact theory.
Id. (citations omitted).
A. DISPARATE IMPACT
The disparate impact theory was first articulated by the Supreme Court in Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971). In order to establish a prima facie case of sex discrimination under this theory, a plaintiff need show only that a facially neutral employment practice produces a significantly adverse impact on one sex. Dothard v. Rawlinson, 433 U.S. 321, 329, 97 S.Ct. 2720, 2726, 53 L.Ed.2d 786 (1977). Gerdom argues that Continental’s weight policy had such an adverse impact on women. I would reject the argument.
Although the weight policy affected more women than men, this effect was not because the policy was directed towards women but was rather the inevitable consequence of the fact that during the period in question all flight hostesses were women. See Connecticut v. Teal, - U.S. -, -, 102 S.Ct. 2525, 2533, 73 L.Ed.2d 130 (1982), citing Dothard, 433 U.S. at 329-30 & n. 12, 97 S.Ct. at 2726-27 & n. 12. Because *612there were no male flight hostesses, any neutral employment practice would necessarily have affected more women than men. For example, if flight hostesses were punished more severely for being late to work, a serious problem since it often would result in missing a flight, the penalty would also have affected more women than men. I do not read Title VII as going so far as to subject to judicial scrutiny every employment condition or requirement that is applied to a job category in which most of the employees are of one sex. There must be proof that the disproportionately adverse impact on one sex was caused by the challenged employment condition or requirement. Pouncy v. Prudential Insurance Co., 668 F.2d 795, 800-01 (5th Cir.1982); Equal Employment Opportunity Commission v. Greyhound Lines, Inc., 635 F.2d 188, 192-93 (3d Cir. 1980). Continental is now hiring more male flight attendants. I would expect that the proportion of flight attendants of either sex affected by the weight requirement would approximate the gender composition of the workforce of flight attendants. If the weight requirement has a greater impact on female flight attendants than on male flight attendants, the disparate impact theory would be appropriate for arguing that the weight requirement violates Title VII.
The Supreme Court’s recent decision in Connecticut v. Teal, - U.S. -, 102 S.Ct. 2525, 73 L.Ed.2d 130 (1982), is not to the contrary. In Teal a group of black employees challenged their employer’s use of a facially neutral examination which a disproportionate number of blacks failed. The Court rejected the employer’s “bottom line” defense that he took corrective measures to insure that the number of blacks promoted reflected their numbers in the community. Id. at ---, 102 S.Ct. at 2533-34. Teal is inapposite because it involved two different racial groups of employees subject to a facially neutral requirement that had a disparate impact on only one of the groups. The two groups present in the facts before this court are not distinguishable under the terms of Title VII. The weight requirement discriminated against one group of women who could not meet Continental’s weight requirement and favored a different group of women who could.1 Gerdom did not allege that the weight requirement selected or rejected applicants or affected working conditions in a male-to-female ratio significantly different from that of the pool of flight hostesses or flight hostess applicants. No comparison can be made between male and female flight attendants because there were no male flight attendants during the period in question. Therefore, the disparate impact theory is not appropriate for analysis of these facts. See Dothard v. Rawlinson, 433 U.S. 321, 330, 97 S.Ct. 2720, 2727, 53 L.Ed.2d 786 (1977); Albemarle Paper Co. v. Moody, 422 U.S. 405, 425-36, 95 S.Ct. 2362, 2375-80, 45 L.Ed.2d 280 (1975); Pouncy v. Prudential Insurance Co., 668 F.2d 795, 800-01 (5th Cir. 1982); Equal Employment Opportunity Commission v. Greyhound Lines, Inc., 635 F.2d 188, 192-93 (3d Cir.1980).
I would therefore find that although Gerdom failed to establish her claim under the disparate impact theory, she might still be able to do so under the disparate treatment theory.
B. DISPARATE TREATMENT
The disparate treatment theory was first articulated by the Supreme Court in McDonnell Douglas v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). This mode of analysis is appropriate when an *613employer treats persons of one sex differently from similarly situated persons of the other sex on account of their sex. In contrast to a disparate impact case, discriminatory intent must be proven in a disparate treatment case. International Brotherhood of Teamsters v. United States, 431 U.S. 324, 335-36 n. 15, 97 S.Ct. 1843, 1854-55 n. 15, 52 L.Ed.2d 396 (1977).
The Supreme Court has recently reiterated the allocation of the shifting burdens of proof and production in a disparate treatment case. Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 252-56, 101 S.Ct. 1089, 1093-95, 67 L.Ed.2d 207 (1981). In order to establish a claim of disparate treatment in employment under Title VII, a plaintiff has the initial burden of proving by a preponderance of the evidence a prima facie case of discrimination. Id. at 252-53, 101 S.Ct. at 1090-91. The burden is not onerous. Id. at 253, 101 S.Ct. at 1093.
Gerdom argued that Continental’s weight requirement constituted unlawful disparate treatment because it was imposed on the exclusively female flight hostess position, while similar job positions, predominantly male, were subject to no weight requirement, or at most, to a more lenient requirement.
Gerdom introduced evidence of three arguably similar job positions: pilots, ticket sales agents, and directors of passenger service. Pilots and sales agents have never been subject to any weight requirement, while directors of passenger service did not have to comply with weight requirements until 1969, when Continental imposed a requirement that had more lenient standards and penalties and was enforced more leniently than the regulation which applied to flight hostesses.
While the ease with which working conditions can be compared depends on the similarity between the jobs being compared, a woman is not precluded from alleging disparate treatment even though there are no men employed in her job. See County of Washington v. Gunther, 452 U.S. 161, 178-79, 101 S.Ct. 2242, 2252-53, 68 L.Ed.2d 751 (1981) (a disparate treatment Title VII action challenging lower wages for women was not barred even though only women were employed in the lower paid job category); Sprogis v. United Air Lines, Inc., 444 F.2d 1194, 1198 (7th Cir.), cert. denied, 404 U.S. 991, 92 S.Ct. 536, 30 L.Ed.2d 543 (1971). A comparison of somewhat dissimilar jobs is permitted in determining whether a plaintiff has made out a prima facie case of disparate treatment because intent must ultimately be proved. Intent will not be inferred merely from the fact that there are differences in wages or working conditions.
I would conclude that Gerdom’s allegation of disparate treatment between flight hostesses and directors of passenger service is sufficient to establish a prima facie case of unlawful disparate treatment.2 Although Gerdom’s allegation and initial offer of proof do not precisely match the four elements of a prima facie case outlined in McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1824, they are nonetheless sufficient. The Supreme Court explained that the four McDonnell Douglas elements need not be applied strictly and that a plaintiff’s initial burden is flexible and will depend on the particular circumstances. Burdine, 450 U.S. at 253-54 n. 6, 101 S.Ct. at 1093-94 n. 6; International Brotherhood of Teamsters v. United States, 431 U.S. 324, 358, 97 S.Ct. 1843, 1866, 52 L.Ed.2d 396 (1977); McDonnell Douglas, 411 U.S. at 802 n. 13, 93 S.Ct. *614at 1824 n. 13. To meet this threshold burden, a plaintiff need only introduce sufficient evidence which, if not rebutted, would support the necessary inference that “it is more likely than not that [the challenged employment decision was] ‘based on a discriminatory criterion illegal under the Act.’ ” Furnco Construction Corp. v. Waters, 438 U.S. 567, 576, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978), quoting Teamsters, 431 U.S. at 358, 97 S.Ct. at 1866 (footnote omitted). “If the trier of fact believes the plaintiff’s evidence, and if the employer is silent in the face of the presumption, the court must enter judgment for the plaintiff because no issue of fact remains in the case.” Burdine, 450 U.S. at 254, 101 S.Ct. at 1094 (footnote omitted).
Because Gerdom met this initial burden, the burden of production shifted to Continental “to articulate some legitimate, nondiscriminatory reason” for the difference in treatment. Burdine, 450 U.S. at 253, 101 S.Ct. at 1093; McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1824. An employer does not have to persuade the court that it was actually motivated by the explanation offered. Burdine, 450 U.S. at 254, 101 S.Ct. at 1094. The burden of production is met if the employer introduces sufficient admissible evidence to raise a genuine issue of fact as to whether it unlawfully discriminated against the plaintiff on the basis of sex. Id. at 254-55, 257, 101 S.Ct. at 1094, 1096.
Continental met this burden of production by introducing evidence that the degree of customer contact with flight hostesses dictated that they maintain a more attractive personal appearance.
Once Continental met its burden, the burden of production shifted back to Gerdom and merged with her ultimate burden of persuading the court that Continental’s asserted justification was not its true reason, but merely a pretext for discrimination. Burdine, 450 U.S. at 253, 256, 101 S.Ct. at 1093, 1095.
Gerdom offered evidence that the amount of customer contact with directors of passenger service was substantially similar or at least not dissimilar enough to justify the disparate treatment of flight hostesses. This offer of proof is sufficient to withstand Continental’s motion for summary judgment because it creates a genuine issue of material fact about the ultimate issue in this case, viz.: whether Continental intentionally discriminated against women by imposing the stricter weight requirement on the flight hostesses. See Ramirez v. National Distillers and Chemical Corp., 586 F.2d 1315, 1318 (9th Cir.1978).
I believe the majority errs in making a factual comparison between flight hostesses and directors of passenger service. That comparison requires an evaluation of evidence that is precluded on a motion for summary judgment. Cf. id. at 1320-21. In my opinion the case should be remanded to the district court for trial, with direction to make this comparison and determine whether the differences justify the disparate treatment of flight hostesses.
An employer cannot avoid a charge of sex discrimination simply by giving different job titles to men and women who are performing the same job. The district court’s analysis would focus on the actual duties and function of the job, not on the job title. See Laffey v. Northwest Airlines, Inc., 567 F.2d 429, 448-49 (D.C.Cir.1976) (the airline’s disparate treatment of female flight attendants in comparison with the predominantly male purser position violated Title YII because the duties of the two groups were essentially the same; the pursers had no duties that were not also performed by the flight attendants), cert. denied, 434 U.S. 1086, 98 S.Ct. 1281, 55 L.Ed.2d 792 (1978).
Because Gerdom established a prima facie case of disparate treatment (which the district court did not consider when it granted summary judgment for Continental), I would remand for further proceedings. On remand Gerdom would have to offer facts to prove the comparability of the positions of flight hostess and director of passenger service in order to carry her
ultimate burden of persuading the court that she has been the victim of intentional discrimination. She may succeed in this either directly by persuading the *615court that a discriminatory reason more likely motivated the employer or indirectly by showing that the employer’s proffered explanation is unworthy of credence. See McDonnell Douglas, 411 U.S., at 804-805 [93 S.Ct. at 1825-26],
Burdlne, 450 U.S. at 256, 101 S.Ct. at 1095. The majority goes too far in allowing Gerdom the benefit of summary judgment without having had to prove her facts at trial.
II. CLASS CERTIFICATION
I agree with the majority that the district court abused its discretion by denying Gerdom’s motion to certify a class of flight hostesses who had been terminated or suspended for violating Continental’s weight requirement. See Doninger v. Pacific Northwest Bell, Inc., 564 F.2d 1304, 1309 (9th Cir.1977). Most of the Title VII cases involving flight attendants have proceeded as class actions encompassing both terminated and suspended flight attendants. See, eg., Air Line Pilots Ass’n, Int’l v. United Air Lines, Inc., 480 F.Supp. 1107, 1109-10 (E.D.N.Y.1979); Jarrell v. Eastern Air Lines, Inc., 430 F.Supp. 884, 886-87 (E.D.Va.1977), aff’d per curiam, 577 F.2d 869 (4th Cir.1978). If Continental’s weight requirement violates Title VII, both terminated and suspended flight hostesses are entitled to a remedy. The central issue is common to both groups of flight hostesses.
The other prerequisites of Fed.R.Civ.P. 23 are also satisfied. The numerosity requirement is satisfied by including, suspended flight hostesses. Gerdom’s claim is typical of the class, and it appears that she would vigorously represent the interests of the class. I would find no merit to Continental’s argument that Gerdom’s motion for certification was inadequately supported. She did significantly more than mimic the language of Rule 23. See Doninger, 564 F.2d at 1309. A hearing should be held to determine which suspended flight hostesses were members of the class during the period in which Title VII’s statute of limitations had not yet run.
I would affirm in part, reverse in part and remand.

. The “sex-plus” cases are also not to the contrary. In these cases courts found unlawful discrimination where an employer discriminated against a subset of women. But these cases involved discrimination against the subset of women in favor of a similarly situated group of men. See, e.g., Phillips v. Martin Marietta Corp., 400 U.S. 542, 543-44, 91 S.Ct. 496, 497-98, 27 L.Ed.2d 613 (1971) (employer’s refusal to hire women with preschool children, but not men with preschool children, violated Title VII); Sprogis v. United Air Lines, Inc., 444 F.2d 1194, 1198 (7th Cir.) (employer’s termination of female flight attendants who married, but not of male flight attendants who married, violated Title VII), cert. denied, 404 U.S. 991, 92 S.Ct. 536, 30 L.Ed.2d 543 (1971). This line of cases is inapposite because Continental’s weight policy did not operate in favor of a similarly situated group of men.


. We confine our discussion here to the director of passenger service position because it is more similar to the flight hostess position than to the pilot or ticket sales agent positions. The directors of passenger service fly on Continental’s most competitive routes and assist passengers by making reservations and arranging their connecting flights. Directors of passenger service also serve as in-flight personnel with a great deal of public contact. They are responsible for supervising the flight hostesses during the flights and perform a number of other tasks which differ from those performed by flight hostesses. They also perform some of the same duties performed by flight hostesses. The director of passenger service position involves managerial responsibilities and many directors are promoted into management positions.